TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 23, 2020



                                      NO. 03-19-00587-CV


                                    Sarah Kennedy, Appellant

                                                 v.

                            Wal-Mart Stores Texas, LLC, Appellee




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the final order signed by the trial court on August 2, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s final order.    Therefore, the Court affirms the trial court’s final order.

Appellant shall pay all costs relating to this appeal, both in this Court and in the court below.